 



EXHIBIT 10.25

CIENA CORPORATION

AMENDMENT NO. 1
TO THE
1999 NON-OFFICER STOCK OPTION PLAN

     I, Russell B. Stevenson, Jr., Secretary of CIENA Corporation, certify that
on October 16, 2001, the Human Resources Committee of the Board of Directors,
acting in its capacity as the Committee to administer the 1999 Non-Officer Stock
Option Plan (the “Plan”) duly adopted the following resolutions amending the
Plan:



       RESOLVED, that the authorized number of shares of Common Stock available
for grant under the Company’s 1999 Non-Officer Stock Option Plan (the “Plan”) be
and hereby is increased from 24,000,000 shares to 39,000,000 shares.    
     RESOLVED FURTHER, that on the last day of each fiscal year of the Company,
beginning with fiscal 2002, the authorized number of shares of Common stock
available for grant under the Plan shall be increased by 4.2% of the number of
shares of Common Stock then issued and outstanding.          RESOLVED FURTHER,
that 15,000,000 additional shares of Common Stock shall be immediately reserved
for issuance under the Plan; and on the last day of each fiscal year beginning
with fiscal 2002 an additional number of shares shall be reserved for issuance
under the Plan equal to the increase in the number of shares authorized to be
issued under the Plan on that date.

     

--------------------------------------------------------------------------------

  Russell B. Stevenson, Jr.
Secretary

 